BlackRock Basic Value Fund, Inc. BlackRock Funds SM BlackRock Midcap Index Fund BlackRock Funds II BlackRock LifePath ® Active 2020 Fund BlackRock LifePath ® Active 2025 Fund BlackRock LifePath ® Active 2030 Fund BlackRock LifePath ® Active 2035 Fund BlackRock LifePath ® Active 2040 Fund BlackRock LifePath ® Active 2045 Fund BlackRock LifePath ® Active 2050 Fund BlackRock LifePath ® Active 2055 Fund BlackRock LifePath ® Active Retirement Fund BlackRock Funds III BlackRock LifePath ® Index Retirement Fund BlackRock LifePath ® Index 2020 Fund BlackRock LifePath ® Index 2025 Fund BlackRock LifePath ® Index 2030 Fund BlackRock LifePath ® Index 2035 Fund BlackRock LifePath ® Index 2040 Fund BlackRock LifePath ® Index 2045 Fund BlackRock LifePath ® Index 2050 Fund BlackRock LifePath ® Index 2055 Fund BlackRock LifePath ® Retirement Fund BlackRock LifePath ® 2020 Fund BlackRock LifePath ® 2025 Fund BlackRock LifePath ® 2030 Fund BlackRock LifePath ® 2035 Fund BlackRock LifePath ® 2040 Fund BlackRock LifePath ® 2045 Fund BlackRock LifePath ® 2050 Fund BlackRock LifePath ® 2055 Fund BlackRock Large Cap Index Fund BlackRock S&P 500 Index Fund BlackRock Total International ex U.S. Index Fund BlackRock U.S. Total Bond Index Fund BlackRock Index Funds, Inc. BlackRock International Index Fund BlackRock Small Cap Index Fund (each, a “Fund” and collectively, the “Funds”) Supplement dated July 1, 2015 to the Prospectus of each Fund Effective on September 1, 2015, each Fund’s Prospectus is amended as follows: The section entitled “Fund Overview — Purchase and Sale of Fund Shares” in each Fund’s current Prospectus for Class K Shares is deleted in its entirety and replaced with the following: Class K Shares of the Fund are available only to (i) employer-sponsored retirement plans (not including SEP IRAs, SIMPLE IRAs and SARSEPs) (“Employer-Sponsored Retirement Plans”), (ii) collective trust funds, investment companies and other pooled investment vehicles, each of which may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Fund’s distributor to purchase such shares, (iii) “Institutional Investors,” which include but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations and insurance company separate accounts, each of which may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Fund’s distributor to purchase such shares and (iv) any other investors who met the eligibility criteria for BlackRock Shares or Class K Shares prior to September 1, 2015 and have continually held Class K Shares of the Fund in the same account since September 1, 2015. You may purchase or redeem shares of the Fund each day the New York Stock Exchange is open. Purchase orders may also be placed by calling (800) 537-4942, by mail (c/o BlackRock, P.O. Box 9819, Providence, Rhode Island 02940-8019), or online at www.blackrock.com. Institutional Investors are subject to a $5 million minimum initial investment requirement. Other investors, including Employer-Sponsored Retirement Plans, have no minimum initial investment requirement. There is no minimum investment amount for additional purchases. The table and subsequent paragraphs in the section entitled “Account Information — Details About the Share Class” in each Fund’s current Prospectus for Class K Shares are deleted in their entirety and replaced with the following: Class K Shares at a Glance Class K Shares Availability Available only to (i) Employer-Sponsored Retirement Plans, (ii) collective trust funds, investment companies and other pooled investment vehicles, each of which may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Distributor to purchase such shares, (iii) Institutional Investors, each of which may purchase shares of the Fund through a Financial Intermediary that has entered into an agreement with the Distributor to purchase such shares and (iv) any other investors who met the eligibility criteria for BlackRock Shares or Class K Shares prior to September 1, 2015 and have continually held Class K Shares of the Fund in the same account since September 1, 2015. Minimum Investment There is no minimum initial investment requirement for any Employer-Sponsored Retirement Plans or any other eligible investors other than Institutional Investors. $5 million minimum initial investment for Institutional Investors. There is no minimum investment amount for additional purchases. Initial Sales Charge? No. Entire purchase price is invested in shares of the Fund. Deferred Sales Charge? No. Distribution and Service No. (12b-1) Fees? Redemption Fees? No. The Fund reserves the right to modify or waive the above-stated policies at any time. When Class K Shares are purchased through a customer’s account in an Employer-Sponsored Retirement Plan through procedures established by the Employer-Sponsored Retirement Plan, confirmation of share purchases and redemptions will be sent to the Employer-Sponsored Retirement Plan. A customer’s ownership of shares will be recorded by the Employer-Sponsored Retirement Plan and reflected in the account statements provided by the Employer-Sponsored Retirement Plan to its participants. If you purchased your shares through an Employer-Sponsored Retirement Plan and you transfer your investment from an Employer-Sponsored Retirement Plan to a type of account, such as an individual retirement account, that is not an eligible Class K Share investor in the Fund, you must liquidate your investment in Class K Shares of the Fund and purchase a share class of another fund advised by BlackRock or its affiliates that is available for purchase by that type of account. For investors not purchasing shares through an Employer-Sponsored Retirement Plan, please see below for information on how to buy, sell and transfer shares. The section entitled “Account Information — How to Buy, Sell and Transfer Shares” in each Fund’s current Prospectus for Class K Shares is deleted in its entirety and replaced with the following: The chart on the following pages summarizes how to buy, sell, exchange and transfer shares through your Financial Intermediary. If you are not purchasing shares through an Employer-Sponsored Retirement Plan, you may also buy, sell and transfer shares through BlackRock, if your account is held directly with BlackRock. To learn more about buying, selling, exchanging or transferring shares through BlackRock, call (800) 537-4942. Because the selection of a mutual fund involves many considerations, your Financial Intermediary may help you with this decision. With certain limited exceptions, the Fund is generally available only to investors residing in the United States and may not be distributed by a foreign Financial Intermediary. Under this policy, in order to accept new accounts or additional investments (including by way of exchange from another BlackRock Fund) into existing accounts, the Fund generally requires that (i) a shareholder that is a natural person be a U.S. citizen or resident alien, in each case residing within the United States or a U.S. territory (including APO/FPO/DPO addresses), and have a valid U.S. taxpayer identification number, and (ii) a Financial Intermediary or a shareholder that is an entity be 2 domiciled in the United States and have a valid U.S. taxpayer identification number or be domiciled in a U.S. territory and have a valid U.S. taxpayer identification number or IRS Form W-8. Any existing account that is updated to reflect a non-U.S. address will also be restricted from making additional investments. The Fund may reject any purchase order, modify or waive the minimum initial or subsequent investment requirements for any shareholders and suspend and resume the sale of any share class of the Fund at any time for any reason.
